IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW DAVID FUGATE,                                    No. 82044
                Appellant,
                vs.                                                       FILE
                THE STATE OF NEVADA,
                Respondent.




                                    ORDER AFFIRMING IN PART,
                                REVERSING IN PART AND REMANDING
                            This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Second Judicial District
                Court, Washoe County; Elliott A. Sattler, Judge. Appellant Matthew David
                Fugate argues that the district court erred in denying his petition as
                procedurally barred. We affirm in part, vacate in part, and remand.
                            Fugate was convicted pursuant to a guilty plea. In the first and
                third claims of his petition for postconviction habeas relief, Fugate alleged
                that counsel provided ineffective assistance during the sentencing hearing.
                The district court concluded that the claims were barred under NRS
                34.810(1)(a) because Fugate pleaded guilty and the claims were "not based
                upon an allegation that the plea was involuntarily or unknowingly entered
                or that the plea was entered without effective assistance of counsel." In
                rejecting Fugate's petition, the district court did not have the benefit of our
                recent decision in Gonzales v. State, 137 Nev., Adv. Op. 40, 492 P.3d 556
                (2021). There, we clarified that a petitioner who pleaded guilty may allege
                that he or she received ineffective assistance of counsel at sentencing


SUPREME COURT
           OF
     NEVADA


(0) I947A                                                                     z--oiti7- 0
   • . ,
                        because that claim could not have been raised before entering the plea and
                        barring such a claim would "violate the spirit of our habeas statute and the
                        public policy of this state." Id. at 562. Consistent with Gonzales, the district
                        court should reach the merits of Fugate's two claims that counsel provided
                        ineffective assistance at sentencing.
                                    In his fourth claim, Fugate argued that counsel should have
                        investigated a favorable witness and that he would have proceeded to trial
                        rather than pleading guilty had counsel done so. Fugate argued that this
                        witness would have provided specific evidence showing that parts of the
                        victims allegations were false. The district court concluded that NRS
                        34.810(1)(a) barred this claim as well. But, NRS 34.810(1)(a) permits claims
                        alleging that a guilty plea was not entered with the effective assistance of
                        counsel. The district court therefore erred in denying this claim as
                        procedurally barred and should reach the merits of this claim as well. See
                        Kirksey v. State, 112 Nev. 980, 987-88, 923 P.2d 1102, 1107 (1996) (stating
                        standards for claims of ineffective assistance of trial counsel arising out of
                        guilty pleas).
                                     In his second claim, Fugate argued that the district court
                        abused its discretion by continuing the sentencing hearing without
                        appointing new counsel after trial counsel allegedly became Fugate's
                        adversary rather than his advocate. This claim falls outside the scope of
                        claims permitted by NRS 34.810(1)(a) because it does not challenge the
                        effective assistance of counsel or validity of the guilty plea, and the claim is
                        waived because it could have been raised on direct appeal. See Gonzales,
                        492 P.3d at 560; Franklin v. State, 110 Nev. 750, 752, 877 P.2d 1058, 1059
                        (1994), overruled on other grounds by Thomas v. State, 115 Nev. 148, 979


SUPREME COURT
         OF
      NEVADA
                                                                2
01   1947A    441110D


                                •
                   P.2d 222 (1999). The district court therefore reached the correct outcome in
                   denying this claim.
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                   PART AND REVERSED IN PART AND REMAND this matter to the
                   district court for proceedings consistent with this order.




                                           4:24tt"
                                           Parraguirre


                                 AA-7LN       , J.
                   Hardesty




                   cc:   Chief Judge, Second Judicial District Court
                         Department 10, Second Judicial District Court
                         David Kalo Niedert
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
OM 1947A cliqtA.